                                                                                                                              Case 2:17-cv-02194-JCM-DJA Document 45 Filed 02/26/20 Page 1 of 2



                                                                                                                         1    Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                         2    Holly Ann Priest
                                                                                                                              Nevada Bar No. 13226
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              E-Mail: vigila@ballardspahr.com
                                                                                                                         6    E-Mail: priesth@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant JPMorgan Chase
                                                                                                                              Bank, N.A.
                                                                                                                         8

                                                                                                                         9                             UNITED STATES DISTRICT COURT
                                                                                                                         10                                      DISTRICT OF NEVADA
                                                                                                                         11   JPMORGAN CHASE BANK, N.A.;
                                                                                                                                                                          CASE NO. 2:17-cv-02194-JCM-DJA
                                                                                                                         12                         Plaintiff,
                    1980 Festival Plaza Drive, Suite 900




                                                                                                                                     vs.
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13
BALLARD SPAHR LLP

                                                           Las Vegas, Nevada 89135




                                                                                                                                                                            STIPULATION AND ORDER TO
                                                                                                                              SUMMERHILLS OWNERS                            DISMISS WITH PREJUDICE
                                                                                                                         14   ASSOCIATION, a Nevada non-profit
                                                                                                                              corporation; NEVADA ASSOCIATION
                                                                                                                         15   SERVICES, INC., a Nevada corporation;
                                                                                                                              and DOES I through X, and ROE
                                                                                                                         16   CORPORATIONS I through X, inclusive,
                                                                                                                         17                         Defendants.
                                                                                                                         18

                                                                                                                         19          Plaintiff JPMorgan Chase Bank, N.A. (“Chase”)1 and defendant Summerhills
                                                                                                                         20   Owners Association (collectively, the “Parties”) by and through their respective
                                                                                                                         21   undersigned counsel of record, stipulate as follows:
                                                                                                                         22          1.      The Parties to this Stipulation have settled and further agree that the
                                                                                                                         23   all the claims between them shall be DIMISSED with prejudice.
                                                                                                                         24   ///
                                                                                                                         25   ///
                                                                                                                         26   1 On August 10, 2018, the Court entered an order substituting Chase as plaintiff in
                                                                                                                         27   place of U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust (ECF
                                                                                                                              No. 25).
                                                                                                                         28


                                                                                                                              DMWEST #16487554 v2
                                                                                                                              Case 2:17-cv-02194-JCM-DJA Document 45 Filed 02/26/20 Page 2 of 2



                                                                                                                         1           2.      As Nevada Association Services, Inc. has not appeared in this action,
                                                                                                                         2    Chase hereby voluntarily dismisses its claims against it pursuant to Fed. R. Civ. P.
                                                                                                                         3    41(a)(1)(A)(i).
                                                                                                                         4           3.      Each party shall bear its own attorneys’ fees and costs.
                                                                                                                         5    Dated: February 24, 2020.                       Dated: February 24, 2020.
                                                                                                                         6    BALLARD SPAHR LLP                               BOYACK ORME & ANTHONY
                                                                                                                         7    By: /s/ Holly Ann Priest                        By: /s/ Christopher B. Anthony
                                                                                                                                 Abran E. Vigil                                  Edward D. Boyack
                                                                                                                         8       Nevada Bar No. 7548                             Christopher B. Anthony, Esq.
                                                                                                                                 Holly Ann Priest                                7432 W. Sahara Ave., Suite 101
                                                                                                                         9       Nevada Bar No. 13226                            Las Vegas, Nevada 89117
                                                                                                                                 1980 Festival Plaza Drive, Suite 900
                                                                                                                         10      Las Vegas, Nevada 89135
                                                                                                                         11   Attorneys for Defendant JPMorgan                Attorney for Summerhills Owners
                                                                                                                              Chase Bank, N.A.                                Association
                                                                                                                         12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13
BALLARD SPAHR LLP

                                                           Las Vegas, Nevada 89135




                                                                                                                                                                        ORDER
                                                                                                                         14
                                                                                                                                                                          IT IS SO ORDERED.
                                                                                                                         15

                                                                                                                         16
                                                                                                                                                                          _____________________________________
                                                                                                                         17                                               United
                                                                                                                                                                          UNITEDStates District/Magistrate
                                                                                                                                                                                  STATES   DISTRICT JUDGE  Judge
                                                                                                                         18                                                        February 27, 2020
                                                                                                                                                                          DATED: ________________________
                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #16487554 v2                         2
